IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,750-01


EX PARTE BILLY DARNELL LONG, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 241-0128-07
IN THE 241ST DISTRICT COURT FROM SMITH COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  After a guilty plea, Applicant was convicted
of sexual assault and was sentenced to thirty  years' imprisonment.  He did not appeal his conviction
after the guilty plea.
  	On December 30, 2013, the trial court signed findings of fact and conclusions of law
recommended denying relief based both on laches and the merits of the application.  This Court
adopts the trial court's findings regarding laches, but declines to adopt its other findings.  Based on
the trial court's laches findings and this Court's independent review of the record, we deny relief.

Filed: March 12, 2014
Do not publish